 1   DAVID H. KRAMER, (SBN 168452)
     AMIT GRESSEL (SBN 307663)
 2   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 3   650 Page Mill Road
     Palo Alto, CA 94304-1050
 4   Telephone: (650) 493-9300
     Facsimile: (650) 493-6811
 5   Email: dkramer@wsgr.com; agressel@wsgr.com

 6   BRIAN M. WILLEN (admitted pro hac vice)
     WILSON SONSINI GOODRICH & ROSATI
 7   Professional Corporation
     1301 Avenue of the Americas, 40th Floor
 8   New York, NY 10019-6022
     Telephone: (212) 999-5800
 9   Facsimile: (212) 999-5899
     Email: bwillen@wsgr.com
10

11   Attorneys for Defendants
     Google LLC and YouTube, LLC
12
                                  UNITED STATES DISTRICT COURT
13
                                 NORTHER DISTRICT OF CALIFORNIA
14
                                       OAKLAND DIVISION
15

16   ENHANCED ATHLETE INC.,                         )   CASE NO.: 4:19-cv-08260-HSG
                                                    )
17                 Plaintiff,                       )   STIPULATION AND ORDER RE
                                                    )   BRIEFING SCHEDULE AND TO
18          v.                                      )   VACATE CASE MANAGEMENT
                                                    )
19   GOOGLE LLC and YOUTUBE, LLC,                   )   CONFERENCE AND RELATED
                                                    )   DEADLINES
20                 Defendants.                      )
                                                    )   Civil Local Rule 6-1(a)
21                                                  )
                                                    )   Honorable Haywood S. Gilliam Jr.
22                                                  )
                                                    )
23                                                  )
24

25

26

27

28



     STIPULATION AND ORDER                        -1-                 CASE NO.: 4:19-CV-08260-HSG
 1          WHEREAS, Plaintiff filed a complaint in Enhanced Athlete Inc. v. YouTube LLC and

 2   Google LLC, 4:19-cv-08260 on December 19, 2019;

 3          WHEREAS, Defendants were served on January 9, 2020;

 4          WHEREAS, the Court set an Initial Case Management Conference for this case on March

 5   24, 2020 at 2:00 p.m.;

 6          WHEREAS, on March 2, 2020 Defendants filed a Motion to Dismiss Plaintiff’s Complaint

 7   setting the Motion Hearing on April 30, 2020 at 2:00 p.m.;

 8          The parties have agreed to extend the time for Plaintiff to respond to Defendants’ Motion

 9   to Dismiss and to vacate the Case Management Conference and related deadline spending

10   resolution of challenges to the pleadings.

11          It is therefore STIPULATED and AGREED, subject to Court approval, that:

12          1. Plaintiff shall file and serve any opposition to Defendants’ Motion to Dismiss by March

13              23, 2020.

14          2. Defendant shall file and serve any reply in support of Defendants’ Motion to Dismiss

15              by April 6, 2020.

16          3. The Case Management Conference and related deadlines shall be vacated pending a

17              decision by the Court on the pending motion to dismiss.

18   Dated: March 2, 2020                         WILSON SONSINI GOODRICH & ROSATI
                                                  Professional Corporation
19

20                                                By: /s/ Brian M. Willen
21                                                        Brian M. Willen
                                                          bwillen@wsgr.com
22
                                                  Attorneys for Defendants
23                                                GOOGLE LLC and YOUTUBE, LLC
24 Dated: March 2, 2020                           FRY LAW CORPORATION

25
                                                  By: /s/ Christopher J. Fry
26                                                        Christopher J. Fry
27                                                        cfry@frylawcorp.com

28                                                Attorneys for Plaintiff
                                                  ENHANCED ATHLETE INC.


     STIPULATION AND ORDER                           -2-                   CASE NO.: 4:19-CV-08260-HSG
 1   PURSUANT TO STIPULATION, IT IS SO ORDERED

 2

 3 Dated this 16th day of March 20, 2020
                                           THE
                                            HE HO
                                               H
                                               HONORABLE
                                                 NOORA
                                                    R BLE HAYWOOD S. GIL
                                                                      GILLIAM,
                                                                        ILLI
                                                                        ILL AM JR.
                                                                          LI
 4                                         UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     STIPULATION AND ORDER                    -3-              CASE NO.: 4:19-CV-08260-HSG
